.COXE, Circuit Judge.
It would undoubtedly save the parties trouble and expense if the question as to the validity o‘f the patent and the infringement by the defendants could be determined before the parties are put to the expense of an accounting. But such considerations should not be1 considered if in fact there is no authority for such' a review. It is idle to say that this is an appeal from an order denying an injunction, in view of the fact that it is conceded on all hands that the patent has expired. We have then an interlocutory decree granting an accounting and nothing else. We cannot find any authority for an appeal from such a decree. The defendant is not injured if no profits or damages are awarded and therefore appeals from such decrees should await the accounting which may result in a finding for the defendant. To hold otherwise will establish a precedent which will involve the court in difficulties in the future.
The motion to dismiss the appeal is granted.